Citation Nr: 0507756	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional compensation for dependents, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January to June, 1967.  
He died in November 2000.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a regional office 
(RO) determination of May 2001, which found that the 
appellant was not entitled to additional compensation for 
dependents, for accrued benefits purposes.  In September 2003 
the appellant appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  Evidence on file at the time of the veteran's death in 
November 2000 established his entitlement to compensation at 
the rate for a veteran with a dependent spouse and child, for 
the period from February 1, 1993, through January 31, 1995.

2.  For that period, during his lifetime, the veteran was 
paid at the rate for a single veteran with no dependents.


CONCLUSION OF LAW

The criteria for payment at the rate for a veteran with a 
dependent spouse and child, for the period from February 1, 
1993, through January 31, 1995, are met, for accrued benefits 
purposes.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.4, 
3.50, 3.57, 3.401, 3.1000 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has never been provided a formal letter 
informing her of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2004).  Nevertheless, in the May 
2001 determination on appeal, correspondence dated in August 
2001, the December 2002 statement of the case, and other 
correspondence, the appellant has been adequately notified of 
the information necessary to substantiate her claim.  
Moreover, the essential facts are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  Where the law, and not the evidence, governs the 
outcome of the claim, the notice and duty to assist 
provisions of the law are inapplicable.  See Manning v. 
Principi, 16 Vet.App. 534 (2002); Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  Additionally, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating her claim.  Thus, there has been adequate 
notification and development under the relevant law.  See 
Wensch v. Principi, 15 Vet App 362 (2001).  

The essential facts are undisputed.  In January 1993, the 
veteran submitted his initial claim for VA compensation.  In 
May 1993, he provided supporting documentation regarding his 
then dependents, including the marriage certificate, showing 
his marriage to the appellant in 1985, and birth certificates 
for his stepson, G., born in February 1974, and his daughter 
J., born in August 1987.  

Following a Board decision dated in March 1999, implemented 
by a rating decision dated in May 1999, the RO granted a 30 
percent rating for the veteran's service-connected 
disabilities, effective in January 1993, with payment 
commencing in February 1993.  See 38 C.F.R. § 3.31.  
Notification of this rating decision was sent to the 
veteran's address of record in May 1999.  See 38 C.F.R. § 
3.1(q).  Also in May 1999, a letter was sent to the veteran's 
address, informing him that before additional compensation 
could be paid for his dependents, more information was 
required; he was requested to complete and return an enclosed 
form.  (The appellant states that this letter was not 
received.)  No response was received, and the veteran was 
paid compensation at the rate for a single veteran without 
dependents until his death in November 2000.  

In February 2001, the appellant filed a claim for accrued 
benefits, stating that the veteran had had a wife and two 
children throughout the period he received compensation at 
the 30 percent rate, for which he should have been receiving 
additional compensation.  She said that although she and the 
veteran had divorced in February 1999, they had continued to 
live together in a common-law marriage.  Their child, J., was 
under the age of 18, and the other child, G., had been in 
college.  

An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 
per cent or more disabling.  38 C.F.R. § 3.4 (2004).  The 
effective date of an award of additional compensation or 
pension payable to or for a veteran on account of a dependent 
shall be the latest of the following dates: (1) date of 
claim, (2) date dependency arises, or (3) effective date of 
the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating action.  With regard to the date of claim, it 
means the following, listed in their order of applicability: 
(i) date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within one year of the event, otherwise (ii) date 
notice is received of the dependent's existence, if evidence 
is received within one year of the VA request. 38 C.F.R. § 
3.401(b).

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of the veteran be paid to certain survivors, 
as specified.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).  

Subsequent to the RO's action in this case, a Federal Circuit 
Court decision changed the VA's interpretation of the law 
pertaining to accrued benefits.  Specifically, this decision 
held that while 38 U.S.C.A. § 5121(a) limits a survivor's 
recovery of accrued benefits for a maximum two year period, 
the two years can be at any time during the veteran's 
lifetime, rather than the two years immediately preceding the 
veteran's death.  Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 
2004).  

As noted above, the veteran did not respond to the RO's May 
1999 request for information as to dependents.  The appellant 
states that this is because the letter was not received, but 
for purposes of accrued benefits, this is immaterial; if the 
evidence is not on file (actually or constructively) at the 
date of death, it cannot be considered.  See Russell v. West, 
16 Vet.App. 460 (1999) (Court cannot order payment of 
compensation based solely on considerations of equity and 
fairness.).  As pointed out by the RO, dependency status can 
change, and, thus, an updated statement of the status of the 
veteran's dependents was required in 1999.  Indeed, the 
appellant and the veteran had been legally divorced since the 
information was initially provided in 1993.  To establish the 
appellant's dependency as a spouse, the existence of a 
common-law marriage would have had to have been established, 
a much more difficult status to prove than a valid ceremonial 
marriage.  

However, in view of the Terry decision, more than just the 
two years immediately preceding the veteran's death must be 
considered.  Payment at the rate of a single veteran with no 
dependents commenced effective February 1, 1993.  In May 
1993, the veteran submitted proof of his then dependents, and 
it is the Board's judgment that the proof of dependents 
supplied at that time can be used to establish entitlement 
for dependents during the first two years that the 30 percent 
rating was effective, i.e., from February 1, 1993 to January 
31, 1995.  

The proof of dependents of record at that time established 
that the veteran was married, and had one child under the age 
of 18.  The other child, born in February 1974, was beyond 
the age of 18 at that time, and although the appellant states 
that he was attending college, the evidence on file at the 
date of death was not sufficient to establish this status.  
See 38 C.F.R. § 3.57 (2004).  Therefore, only one child can 
be established as a dependent, for accrued benefits purposes.  

In sum, the Board finds that based on evidence on file at the 
date of death, for the period from February 1, 1993, through 
January 31, 1995, the veteran was entitled to receive 
compensation at the rate provided for a veteran with a 
dependent spouse and one child.  He only received the amount 
due a veteran with no dependents; therefore, the additional 
amount owed for a spouse and one child remained due and 
unpaid at his death.  This amount must be paid to the 
survivor as specified in 38 C.F.R. § 3.1000(a)(1) (2004).  


ORDER

Entitlement to additional compensation for a dependent spouse 
and child for the period from February 1, 1993, through 
January 31, 1995, is granted, for accrued benefits purposes.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


